Opinión disidente del
Juez Asociado Señor Díaz Cruz
en la cual concurre el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 29 de noviembre de 1976
El pintor artista Rodón instó acción para reivindicar un cuadro obra suya que según alega retiene indebidamente el demandado Fernández en su poder y para asegurar la efec-tividad de sentencia embargó el óleo. El demandado al con-testar presentó reconvención reclamando daños y perjuicios por embargo ilegal, alegación que fue desestimada por el Tribunal Superior siguiendo una constante línea de jurispruden-cia que no reconoce tal causa de acción hasta que recaiga sen-tencia final y firme por la que se declare la ilegalidad del embargo. Contra la resolución desestimatoria ha recurrido el reconvencionante.
Una acción civil no puede deducirse hasta tanto exista causa legal para ella. Malgor & Co. v. J. Clivillés & Co. Sucrs., 42 D.P.R. 457 (1931). El cambio en la nomenclatura(1) de “causa de acción” del antiguo Código de Enjuicia-miento Civil al lenguaje de la Regla 6.1 de “reclamación de-mostrativa de que el peticionario tiene derecho a un remedio” tuvo por propósito eludir la rigidez conceptual entronizada *380alrededor de los términos “hechos evidenciarios”, “hechos úl-timos”, “conclusiones” y del propio término “causa de acción”, pero no eliminó el requisito substancial de que el demandante alegue una situación que de su faz revela un derecho prima facie de cualquier naturaleza que de probarse le hará acree-dor a sentencia contra el demandado. Wright & Miller, Federal Practice & Procedure, Tomo 5, Sec. 1216, págs. 115-116. No se ha afectado, por tanto la validez y contemporaneidad de la norma jurisprudencial al efecto de que los tribunales no aplicarán el Derecho a cuestiones académicas ni harán cumplir deberes intangibles. Siguiendo esta norma, que es substantiva y no procesal, y que por tanto no varía con el ad-venimiento de las Reglas de Procedimiento Civil, hemos dicho que los tribunales no se han constituido para resolver cuestio-nes académicas. Viñas v. Cuevas, Comisionado, 61 D.P.R. 295, 296 (1943); “que una acción cuyo único objeto es resolver cuestiones abstractas, es puramente académica, y por lo tanto, improcedente.” Navarro v. Calderón, 61 D.P.R. 339, 342 (1943); Echeandía v. Saldaña, 61 D.P.R. 799, 804 (1943); Cortés Hnos. y Co. v. Menéndez, 39 D.P.R. 852, 853 (1929), in fine; que “una causa de acción debe hacer refe-rencia a una verdadera controversia. Las cortes no están constituidas con el fin de resolver cuestiones de derecho es-peculativas y abstractas, o para establecer reglas que sirvan de norma futura a las personas en sus negocios y relaciones sociales; sino que están limitadas en su acción judicial a las verdaderas controversias en que necesariamente están en-vueltos los derechos legales de las partes y que pueden ser resueltos concluyentemente.” Bianchi v. Pierazzi et al, 25 D.P.R. 631, 636 (1917).
El principio de existencia de controversia justiciable, dis-tinguida de la académica o abstracta, de la que puede conocer un tribunal en su función pública de administrar justicia, se exponía en el antiguo Código de Enjuiciamiento Civil al exigir que toda demanda adujera causa de acción o ser sus*381ceptible de excepción previa privilegiada, (Art. 37, hoy 32 L.P.R.A. sec. 251.) Abolidas las excepciones previas por la Regla 5.3 de Procedimiento Civil, quedó a salvo el principio de que los tribunales intervienen sólo en controversias reales, al proveer como defensa que podrá formularse mediante moción, la fundada en que la.demanda deja de exponer una reclamación que justifique la concesión de un remedio, (Regla 10.2(5)) preservándose la naturaleza privilegiada de esta defensa, en plano solo superado por la de falta de jurisdicción sobre la materia. Regla 10.8. Ya antes la Regla 6.1 ha dicho que para cumplir el requisito de exponer una solicitud de re-medio, la alegación, sea demanda, reconvención, demanda contra coparte o contra tercero, contendrá (a) una relación de la reclamación demostrativa de que el peticionario tiene derecho a un remedio; y (b) una solicitud del remedio a que crea tener derecho. Ha de existir una controversia que pueda dar lugar a un pleito, advierte la Regla 5.2. En su diseño general para regular el modo de dispensar justicia, adjudi-cando conflictos vivos y concretos, las Reglas de Procedi-miento Civil hacen de la existencia real de tal conflicto un fundamento de ejercicio del poder judicial comparable con el de la propia jurisdicción sobre la materia. Al foro judicial se llega si hay jurisdicción y si se tiene una causa de acción.
Toda reclamación contingente bajo la Regla 14.2 (18(a) Federal) debe satisfacer los requisitos para las alegaciones de la Regla 6(2) (8 Fed.). Así cuando un acreedor acumula una reclamación de dinero con otra para anular un traspaso fraudulento, deberá exponer cada reclamación con la misma suficiencia exigida para cuando se promueven por separado. *382Wright & Miller, Federal Practice and Procedure, Tomo 6, Sec. 1591, pág. 823. La Regla 6.1 exige de quien alega, sufi-ciente información relativa al fundamento de su reclamación de remedio, que es algo más que una escueta afirmación de que pide remedio y tiene derecho al mismo. (3) Tampoco basta alegar hechos que meramente forjan la sospecha de que el reclamante puede tener un derecho de acción. (4)
El aspecto substantivo de exigibilidad está recogido en el Art. 1066 del Código Civil (31 L.P.R.A. see. 3041) al dispo-ner que será exigible desde luego toda obligación cuyo cum-plimiento no dependa de un suceso futuro o incierto y apli-cando el mismo resolvimos en Malgor & Co. v. J. Clivillés & Co., Sucrs., 42 D.P.R. 457, 459 (1931), que no habiendo nacido en el demandante el derecho a cobrar, “no está [la de-mandada] obligada a defenderse de una reclamación que no existe ahora y quizás nunca llegue a existir . . . [que la de-mandada] no puede ser molestada con reclamación incierta o indebida ahora.” Las propias Reglas de Procedimiento sal-varon la vigencia de este principio básico cuando al derogar el antiguo Código de Enjuiciamiento Civil la Regla 72 hizo excepción, entre otros, de su Art. 37 (hoy 32 L.P.R.A. see. 251) que en lo pertinente dice: “Las acciones civiles podrán deducirse solamente dentro de los períodos prescritos en esta parte, luego de existir su causa" legal . . . .” (Bastardillas nuestras.) Malgor & Co. cita este artículo como fundamento para su razón de decidir que las obligaciones que dependen para su exigibilidad de un suceso futuro, no podrán recla-marse mientras no ocurra el suceso o acontecimiento. En desarrollo paralelo, nuestro Derecho ha calificado de prema-tura o inoperante la causa de acción que se ejercita antes de ocurrir el evento que le insufla vida. Así, interpretando la voz *383“causa del litigio” en el Art. 79 (5) del Código de Enjuicia-miento Civil, también salvado de derogación por la Regla 72 de Procedimiento, hemos dicho: . la causa de acción surge en el momento en que ella se origina y adquiere existencia, cuando se presenta y se convierte en operante, en la ocasión en que ocurre el acto o el incumplimiento que originalmente y en primer término da lugar a la causa de la querella judicial y crea la necesidad del litigio.” Cooperativa Cafeteros de P.R. v. Colón, 76 D.P.R. 473, 478 (1954). Ineficaz en derecho llamamos la demanda incoada con prematuridad en Negrón v. Comisión Industrial, 76 D.P.R. 301, 306 (1954). Y consis-tentes con lo que es axioma jurídico en toda jurisdicción donde predomina el método adversativo de enjuiciar, en lo que con-cierne a la solicitud de remedio por embargo ilegal, en fecha reciente calificamos como impedimento para reclamar la rea-lidad de que “. . . la causa de acción por embargo era prema-tura por no haber finalizado el pleito primitivo.” Fresh-O-Baking Co. v. Molinos de P.R., 103 D.P.R. 509 (1975).
Nuestra extensa jurisprudencia que exige sentencia firme declarativa de la ilegalidad del embargo, antes de que pueda el deudor instar reclamación por daños y perjuicios, encarna la aplicación a esta acción particular del principio general de existencia de causa de acción que hemos expuesto. Nótese que la Regla 14.2 de Procedimiento Civil en que funda su teoría de contingencia la opinión de mayoría, habla de recla-mación, que al igual que la “causa legal” del Art. 37 del En-juiciamiento Civil ha de ser madura y operante.
La reconvención del demandado recurrente no demuestra que tenga derecho a un remedio. En la acción de daños y per-juicios por embargo ilegal, ese derecho no surge hasta que por sentencia final y firme se declare tal ilegalidad. Frigorí-*384fico M. H. Ortiz v. Quiles, 101 D.P.R. 676, 688 (1973); Sosa v. Sucesión Morales, 58 D.P.R. 360 (1941); Martí v. Hernández, 57 D.P.R. 819 (1940). El concepto de reclamación con-tingente mencionado en la Regla 14.2 y en que descansa la opinión de mayoría, no abre la puerta a la litigación de cues-tiones intangibles y académicas. Contingente es lo que puede suceder o no suceder, pero el concepto no nace en el espacio sino en hechos reales pre-establecidos. En esta acción por daños el hecho real ha de ser la ilegalidad judicialmente declarada del embargo; lo contingente es la causación o inexistencia de los daños. No es este el caso de la acción filia-toria acumulada con la reclamación de herencia en los casos en que ésta es consecuencia inescapable de aquélla.
Permitir una alegación prematura, sin indicio de que la parte promovente tenga derecho a remedio alguno, es tanto como juzgar el expediente, en vez del caso. Disloca el procedi-miento civil porque de abrir los tribunales para litigar “ex-pectativas”, “probabilidades” y “probable causa de acción” estamos creando una apertura de confines invisibles- en todos los pleitos, en los que preponderarían más la inventiva y la imaginación que las Reglas. (6)
La opinión, al autorizar mediante reconvención la inicia-ción de un pleito de daños y perjuicios por el deudor a quien le han embargado bienes en aseguramiento de efectividad de sentencia, aún antes de que se haya decretado la nulidad del embargo, plantea las siguientes complicaciones que recargan, en vez de agilizar, el procedimiento civil:
*3851a Crea una nueva avenida de resistencia del demandado a lo que usualmente es una causa de acción fundada, pues la gran mayoría de los pleitos en cobro de dinero descansan en claras obligaciones escritas. El deudor demandado, que tiene una garantía total en la fianza cuando la obligación exigida no consta en documento auténtico o ha sido validada por sen-tencia, no necesita esta protección que bien podría utilizar como arma de hostigamiento y abuso procesal, conocido el uso intenso de cuanto recurso está al alcance de un litigante temerario.
2a Nos apartamos de la sabia norma procesal y substan-tiva de que toda demanda debe fundarse en una causa de ac-ción existente, y no en una ilusoria o probable. A la pág. 378, resumiendo, la opinión reconoce que la “causa de acción [por embargo ilegal] no madura ni es exigible hasta que recaiga sentencia que resuelva el pleito original.” Esto conduce a levantarle un segundo piso a prácticamente todos los pleitos en que el acreedor trate de asegurar su derecho, o en los que el demandado oponga la defensa de “prosecución maliciosa”, y al fomento de un nuevo pleito dentro del original, con total recurso a los amplios medios de descubrimiento de prueba; designación de comisionado especial, etc.
3a Subsiste, según reconoce la propia opinión, la necesi-dad de ordenar juicios por separado o dejar pendiente “la admisión de prueba y decisión sobre la reconvención hasta tanto se resuelva la reclamación principal.” Este es un re-greso al procedimiento correcto de esperar a que el deudor embargado tenga una causa de acción antes de que ocupe el tiempo valioso del tribunal con la expectativa de una causa de acción. La única diferencia es que se exime al reconven-donante del pago de los derechos de arancel que vendría obli-gado a pagar si formula su reclamación como demanda, en vez de reconvención.
4a No se adelanta la justicia complicando y gravando el curso procesal persiguiendo como único objetivo que un *386mismo juez adjudique ambas reclamaciones en los casos en que no opte por congelar la reclamación y posponer sine die la decisión, o que estime que no debe intervenir. Es' mejor justicia la obtenida de un juez que no intervino en la recla-mación original que va a considerar la reclamación de embargo ilegal sin criterio preformado. Aunque la demanda sobre ilegalidad del embargo se ventile ante otro juez no pre-venido, éste tendrá en evidencia el expediente del caso original, lo que reduce considerablemente el área de contención en el segundo proceso.
Toda vez que falta causa y exigibilidad en la reconvención objeto de este recurso, huelga toda exégesis o ulterior dis-quisición respecto a su clasificación como permisible, compul-soria o contingente. Su verdadera calificación es de inexis-tente e inoperante, y su efecto único, de admitirse, el de in-troducir un trastorno de proporciones en nuestro procedi-miento civil.
Confirmaría la resolución del Tribunal Superior que de-sestimó correctamente dicha reconvención.

 El aparente propósito de la Regla 8 (6 PR) es relevar al promo-vente de los refinamientos de poner punto a las íes y tilde a las tes, y de la incertidumbre de distinguir anticipadamente entre hechos evideneiarios y finales, mientras exige, de modo práctico y sensato, que exponga sufi-ciente materia factual para delinear los elementos de su causa de acción o reclamación, prueba de los cuales es esencial para que pueda recobrar. Por lo tanto, si un promovente no puede alegar definitivamente y de buena fe la existencia de un elemento esencial de su reclamación, resulta difícil concebir que esta deficiencia básica no pueda ser expuesta en la oportuni-dad de menos gasto en tiempo y dinero para las partes y la corte. Daves v. Hawaiian Dredging Co., D.C. (Haw) 114 F.Supp. 648, 664 (1953), citado en Wright & Miller, op. cit., Tomo 5, Sec. 1216, págs. 123-124.


 Regla 6.1 de Procedimiento Civil
“Una alegación que exponga una solicitud de remedio, ya sea una demanda, reconvención, demanda contra coparte, o demanda contra ter-cero, contendrá (1) una relación sucinta y sencilla de la reclamación de-mostrativa de que el peticionario tiene derecho a un remedio; y (2) una solicitud del remedio a que crea tener derecho. Se podrán solicitar remedios alternativos o de diversa naturaleza.”


 Wright & Miller, op. cit., Tomo 5, Sec. 1215, pág. 113.


 Wright & Miller, op. cit., Tomo 5, Sec. 1216, pág. 125.


 Art. 79, Código de Enjuiciamiento Civil
“Deberán verse en el distrito en que la causa del litigio, o alguna parte de ella, tuvo su origen, sin perjuicio de la facultad de la corte para cambiar el lugar de la vista, los pleitos por los siguientes motivos . . . .” 32 L.P.R.A. see. 405,


 Estadísticas de la Administración de Tribunales revelan que en el Tribunal Superior se radicaron 2,220 casos en cobro de dinero para el ejercicio 1975-76; y en el Tribunal de Distrito 33,426 que engrosaron el cúmulo pendiente. Para dicho período se resolvieron 3107 por el Superior, y 34,601 por Distrito. No se incluyen todos los demás pleitos en los que igualmente podría presentarse una reconvención “sin causa legal” como la propuesta. Recuérdese la inclinación de muchos demandados a alegar “prosecución maliciosa” frente a cualquier tipo de acción civil. Las pers-pectivas de que el sistema tolere la acrecentada litigación vía reconvención prematura son tenebrosas.